Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
	Claims 1-25 are currently pending and subject to a restriction and/or election.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-17, a culture medium comprising: a base medium; interleukin-2; lipopolysaccharide; one, two, or more antibiotics; animal serum; and growth factor, classified in C12N5/0663.

Group II, claims 18-20, a method for culturing bone marrow, peripheral blood and/or hematopoietic cells comprising: contacting the cells with a culture medium comprising a base medium; interleukin-2; lipopolysaccharide; one, two, or more antibiotics; animal serum; and growth factor to further form a culture; and incubating the culture for a set period of time, classified in C12N 2501/10.

Group III, claims 21-25, a method of testing for a hematopoietic disease type, comprising: contacting a patient's cell specimen with the culture medium comprising a base medium; interleukin-2; lipopolysaccharide; one, two, or more antibiotics; animal serum; and growth factor to form a first and second culture: incubating the first and second culture for about 24 hours; harvesting the first culture: determining a further incubation period of the second culture based on a clinical indication informed by the harvesting of the first culture and/or flow cytometry analysis of the patient's cells and continuing incubation of the second culture for the further incubation period: determining the diagnosis of the hematopoietic disease based on analyzing the second culture after the further incubation period, classified in C12Q1/6827.

The inventions are independent or distinct, each from the other because:

Inventions I and II/III are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the culture medium of Group I can be used in materially different processes such as being used for culturing non-tumorigenic cells or to be used for non-clinical experiments such as drug testing or used as a medium for differentiation of stem cells.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed require materially different design, mode of operation, function, or effect. Group II requires culturing cells or tissues Group III does not require. Group III requires obtaining cells from a patient which Group II does not require, a second incubation step which Group II does not require, a flow-cytometry step which Group II does not require, and a step of determining a diagnosis which Group II does not require. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/               Examiner, Art Unit 1632                                                                                                                                                                                         

/LAURA SCHUBERG/             Primary Examiner, Art Unit 1632